Trippe, Judge.
1. In Kimbro vs. The Bank of Fulton, 49 Georgia, 419, it was held that where a defendant sets up by plea that the contract is void, on the ground that it was made for the purpose of aiding and encouraging “the late rebellion,” it is necessary that the facts should be stated in such 'plea going to show how and in what way the contract was intended to give such encouragement and aid. Under that ruling this plea is defective, and the demurrer should have been sustained on that ground.
2. The other questions made on the trial come within the decisions in the cases of Dobbins vs. Sibley, and Branch vs. Baker, pronounced at the present term, and are controlled by them. They need not be repeated here.
Judg m ent reversed.